Citation Nr: 9923794	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-30 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a left 
(minor) shoulder injury, currently rated as 30 percent 
disabling, including entitlement to an extra-schedular 
rating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine
INTRODUCTION

The appellant had active military service from July 1952 to 
August 1957.

This appeal is from a July 1997 decision of the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO), which denied an increased rating for residuals of a 
left shoulder injury.  The Board has restated the issue to 
include extra-schedular rating for reasons explained below.

The appellant's representative asserted in a written brief 
presentation of March 1999 that this appeal is from the 
initial rating of the disability.  The record shows that the 
initial award of service connection was in March 1969, with 
multiple rating actions and Board decisions intervening 
between the initial rating and the appellant's February 1997 
informal claim for an increased rating.  Thus, the instant 
appeal is not from the initial disability rating, and the 
Board will not treat it as such.


REMAND

"A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The appellant has submitted private medical evidence dating 
from February to December 1997 showing monthly injection 
therapy for his left shoulder.  The evidence shows increased 
aggressiveness in treatment since the last rating decision.  
The private records make repeated reference to need and plan 
for shoulder replacement surgery, which the appellant also 
testified about in January 1998 hearing testimony.  A 
February 1998 VA orthopedic consultation note indicated that 
at that time surgery was still being contemplated, and 
further pre-operative clinical appointments were scheduled.  
This evidence is sufficiently consistent with the appellant's 
allegation of increased disability to render his claim 
plausible and capable of substantiation.  The claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

Medical evidence and testimony of record reference evidence 
that is not of record and that may contain facts pertinent to 
the appellant's claim.  VA has a duty to assist the claimant 
to develop facts pertinent to a well-grounded claim.  Id.  
That duty is not as yet discharged.  Consequently, further 
development of the record is required prior to appellate 
review of the merits of the claim.

The appellant testified in January 1998 that he had been seen 
at the Birmingham VA Medical Center (BVAMC) for consideration 
of a total shoulder replacement.  A February 1998 BVAMC 
orthopedic record stated the appellant was to be seen again 
in July and August 1998 for further evaluation.  Those 
records may well be pertinent to determining the extent of 
his shoulder disability, and whether application of the 
rating schedule is practicable in this case.

The appellant has argued for an extra-schedular rating.  The 
statement of the case (SOC) transcribed the regulation 
providing for extra-schedular rating, but neither the 
decision nor the reasons and bases for it addressed extra-
schedular rating in any way.  The appellant testified in 
January 1998 that he became unable to perform his then-
occupation because of the left shoulder disability for which 
he seeks increased compensation, and that his doctor told him 
to quit the job.  Such testimony indicates that adjudication 
of this claim must address whether the appellant has marked 
interference with employment of the sort contemplated as 
warranting extraschedular rating, see 38 C.F.R. § 3.321(b)(1) 
(1998), as distinguished from the interference with 
employment and loss of earning power assumed to result from 
all disabilities.  See VAOPGCPREC 6-96.

The appellant did not identify the doctor who told him in 
March 1995 to quit his job because of his left shoulder 
disability.  The RO should obtain a corroborating statement 
from the doctor.

The June 1997 VA examination report stated that the appellant 
has moderately severe limitation of function of the left 
shoulder due to pain, but the opinion is uninformative about 
how to relate that finding to the documented limitation of 
motion.  In cases where a disability is rated according to 
limitation of motion, the regulations that provide for 
consideration of pain in assessing the actual degree of 
disability, see 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998), 
contemplate the effect that pain has as distinguished from or 
contributing to the limitation of motion as a physiologic 
residual of arthritis or injury.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (rating of limitation of motion of affected 
part must consider contribution of pain during arthritis 
flare-ups above and beyond usual limitation of motion).

Another VA examination of the shoulder is indicated for 
several reasons.  The June 1997 examiner's statement that the 
appellant has moderately severe functional impairment due to 
pain does not permit the Board to determine whether his left 
shoulder is more disabled with or because of the pain than it 
would be if the documented limitation of motion were pain 
free.  The private medical record of February and December 
1997 contains the diagnosis or description of the appellant's 
left shoulder condition as "frozen shoulder."  This is not 
a clinical term with which the Board is familiar.  It would 
help clarify the nature of the appellant's disability if an 
examiner stated whether the term meant ankylosis.  The 
appellant testified in January 1998 that his shoulder was 
getting smaller.  If so, the fact and reason should be 
medically documented, especially in light of a history of 
left-sided residuals of a stroke.

Finally, this case presents the problem of how to apply 
38 C.F.R. §§ 4.40, 4.45, and 4.59 when the claimant is 
currently at the maximum schedular rating for his disability.  
DeLuca, 8 Vet. App. 202, did not address such a situation in 
ruling that regulations required consideration of additional 
disability due to pain in evaluating disabilities rated for 
limitation of motion.  In adjudicating whether to refer the 
appellant's case to proper VA authority for extraschedular 
rating, the RO should consider whether application of the 
DeLuca factors is a matter for extra-schedular consideration 
when the evidence indicates they apply and the disability is 
maximally rated under the applicable diagnostic code.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be asked to 
provide the name of the physician who he 
testified told him to quit his job as an 
"ICU" technician due to his left 
shoulder disability in March 1995.  The 
appellant should provide a signed 
authorization for release of information 
from that physician if such statement was 
not made in the context of VA medical 
care.  Thereafter, the RO should request 
the physician to provide a statement 
summarizing his advise to the appellant 
to quit work because of his left shoulder 
and to provide an explanation of the 
medical reasons for such advice, along 
with any treatment records from March 
1995 pertaining to the appellant's left 
shoulder.  The RO should associate all 
information obtained with the claims 
folder. If the information and/or 
treatment records are not obtained, the 
appellant should be informed, and 
afforded an opportunity to obtain the 
evidence.  38 C.F.R. § 3.159 (1998).

2.  The RO should make arrangements in 
order to obtain any VA outpatient 
treatment records from 1995 to the 
present pertaining to the appellant's 
left shoulder which are not already on 
file.  All records obtained should be 
associated with the claims folder.

3.  Subsequently, the appellant should be 
scheduled for a VA orthopedic examination 
limited to his left shoulder.  The claims 
folder must be furnished to the examiner 
and it should be thoroughly reviewed in 
connection with the examination.  The 
examiner should specifically review the 
February 1997 private X-ray and CT 
reports, as well as the May 1990 VA X-ray 
report.  All appropriate diagnostic 
testing to include additional X-rays if 
they are deemed necessary to render 
clinically-supported diagnoses and 
assessments of functioning/employability 
should be conducted.  In this regard, the 
appellant's service connected shoulder 
should be evaluated for the specific 
purpose of assessing the relative degree 
of industrial impairment, in light of his 
recorded medical and vocational history. 
In that the examination is to be 
conducted for compensation rather than 
for treatment purposes, the physician 
should be advised to address the 
impairment of the appellant's left 
shoulder disorder in correlation with the 
criteria set forth in the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4.  
The physician should specifically 
indicate whether the appellant has muscle 
atrophy of the shoulder, and if so, to 
determine whether it is attributable to 
the service-connected left shoulder 
residuals, left-sided post-CVA 
hemiparesis, or any other cause.  The 
physician should further provide a 
description of the effect of any pain on 
the function and movement of the 
appellant's left shoulder.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995); See 38 
C.F.R. § 4.40 (1998) and Arnesen v. 
Brown, 8 Vet.App. 432 (1995).  In 
particular, it should be indicated 
whether there is ankylosis or additional 
motion lost due to pain on use or during 
exacerbation of the disability.  The 
examiner must conduct range of motion 
(ROM) testing, and should report the 
exact ROM of the joint.  The ROM results 
should be set forth in degrees, and the 
report should include information as to 
what is considered "normal" range of 
motion.   See Littke v. Derwinski, 
1 Vet.App. 90 (1990).  The physician 
should be provided with a copy of all 
applicable rating criteria.  A 
comprehensive report containing complete 
rationale for all opinions expressed must 
be provided and associated with the 
claims folder.  If the appellant fails to 
report for the examination, this should 
be noted and a copy of notification(s) of 
the examination should be associated with 
the claims folder.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
examination report to ensure that it is 
in compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the issue of 
increased rating for the left shoulder 
disability, with consideration given to 
all of the evidence of record, including 
any additional medical evidence obtained 
pursuant to this remand.  The RO should 
consider whether application of the 
DeLuca factors is a matter for extra-
schedular consideration when the 
disability is rated at the maximum 
allowable rate under the applicable 
diagnostic code, and in any event, the RO 
should also consider whether the case 
should be submitted to the Under 
Secretary for Benefits or the Director, 
VA Compensation and Pension Service for 
assignment of extraschedular rating for 
the appellant's disability under the 
provisions of 38 C.F.R. §  3.321(1998).  

6.  The RO should consider carefully and 
with heighten mindfulness the benefit of 
the doubt rule.  38 U.S.C.A. § 5107(b).  
If the evidence is not in equipoise the 
RO should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

7.  The appellant is hereby informed that 
he has a right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).   He is further advised that he 
should assist the RO, to the extent 
possible, in the development of his 
claim, and that failure to cooperate or 
to report for the requested examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet.App. 191, 193 (1991).

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.
Thereafter, the case should be returned to the Board, if in 
order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


